DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Referring to claim 1, the limitation “wherein a recess is formed on the housing so as to be recessed from an outer circumferential surface (of the housing) covered with the heat-shrink tubing” lacks antecedent basis.
It is not clear that an outer circumferential surface refers to the cable or the housing or else. 
Appropriate action is required.

Referring to claim 5, the limitation “wherein the recess is formed in a groove shape extending in a direction intersecting an axial direction (of the cable)” lacks antecedent basis.
It is not clear that an axial direction refers to the cable or the housing or else. 
Appropriate action is required.

Referring to claim 6, the limitation “wherein the recesses are formed at a plurality  of positions in the axial direction” lacks antecedent basis.
Specification defines a recess 40 as single recess and three recesses 40 as plural recesses in paragraph 0016; therefore, recesses in claim 6 lacks antecedent basis because claims 1 and 5 defines a recess not recesses.
Also, it is not clear that recesses includes the recess  or further having recesses different from the recess.
Appropriate action is required.
Referring to claims 2-4, claims 2-4 are rejected by the same reason applied to rejection of claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yukio  et al. (JP2015135793, hereinafter Yukio).

Referring to claim 1,  Yukio discloses a harness member (see figures 3-4), comprising: 
a cable (3); 
a housing (4) with an insertion hole through which the cable is inserted (an insertion hole where cable 3 is inserted);
 a heat-shrink tubing (5) covering the housing and the cable exposed on one side from the insertion hole (5 covering 4 and 3 at one end of the insertion hole of 4); and 
a hot melt adhesive (50) to seal between the heat-shrink tubing and the cable (between 5 and 3) and between the heat-shrink tubing and the housing (between 5 and 4),
 wherein a recess (one of the depression 440; or 43) is formed on the housing so as to be recessed from an outer circumferential surface of the housing covered with the heat-shrink tubing (see figures 3-4 wherein 440 or 43 on outer surface of 4 covered with 5), and 
wherein at least a portion of the hot melt adhesive (50) melted between the outer circumferential surface of the housing  and an inner circumferential surface of the heat- shrink tubing has flowed into the recess (see figure 3 wherein 50 between 4 and 5 in 43 or 440; specification mentions that “the hot melt 50 (see FIG. 3) melted by heating flows into the plurality of depressions 440”).

Referring to claim 2,  Yukio discloses  the harness member according to claim 1, wherein the heat-shrink tubing entirely covers the recess. ( see 5 entirely covers 440 in figures 3-4 of Yukio).

Referring to claim 3,  Yukio discloses the harness member according to claim 1,  wherein an inner surface of the recess comprises a curved surface ( see 440 in figures 3-4 of Yukio).

Referring to claim 4,  Yukio discloses the harness member according to claim 1, wherein a shape of the recess is a rectangle when viewed in cross section parallel to both a width direction and a depth direction of the recess ( see 43 in figures 3-4 of Yukio).

Referring to claim 5,  Yukio discloses the harness member according to claim 1,  wherein the recess is formed in a groove shape extending in a direction intersecting an axial direction of the cable ( see 43 in figures 3-4 of Yukio).

Referring to claim 6,  Yukio discloses the harness member according to claim 1,  wherein the recess is formed along a circumferential direction and around the outer circumferential surface of the housing 3 entirely ( see 43 in figures 3-4 of Yukio).

Referring to claim 7,  Yukio discloses  the harness member according to claim 6, but fails to disclose wherein  including the recess and another recess (having different structure than the recess) are formed at a plurality  of positions in the axial direction ( see 43 as the recess and  440 as another recess at different locations in figures 3-4 of Yukio ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180204652 discloses  the all the structure of claim as shown in figure 7-8 wherein cable 1 inserted though housing 2-3, hot melt adhesive 50 provided in recess 391; and hot melt adhesive 50 is between housing 2-3 and heat shrinkable tube 40 and is between cable 1 and heat shrinkable tube 40.

US20150244159 discloses  the all the structure of claim as shown in figure 7-8 wherein cable 102; housing 108, hot melt adhesive 124 provided in recess 120; and hot melt adhesive 124 is between housing 108 and heat shrinkable tube 122 and is between cable 102 and heat shrinkable tube 122.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847